                Case 20-10343-LSS           Doc 4665     Filed 05/19/21      Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

BOY SCOUTS OF AMERICA                                        Case No. 20-10343 (LSS)
and DELAWARE BSA, LLC,
                                                             Jointly Administered
                                 Debtors.


                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE
         Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac
vice of Rachel Jennings of Gilbert LLP to represent the Future Claimants’ Representative as special
insurance counsel.

          Dated: May 14, 2021                /s/ Sharon M. Zieg_______________________
                                             Sharon M. Zieg (No. 4196)
                                             YOUNG CONAWAY
                                             STARGATT & TAYLOR, LLP
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             (302) 571-6600
                                             szieg@ycst.com

          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the District of Columbia and and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s Local
Rules and with the Standing Order for District Court Fund revised August 31, 2016. I further certify that
the annual fee of $25.00 has been paid to the Clerk of the Court for the District Court.

          Dated: May 14, 2021                /s/ Rachel Jennings_______________________
                                             Rachel Jennings
                                             GILBERT LLP
                                             700 Pennsylvania Avenue, SE, Suite 400
                                             Washington, DC 20003
                                             (202) 772-2200
                                             jenningsr@gilbertlegal.com

                                        ORDER GRANTING MOTION

          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




         Dated: May 19th, 2021                          LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
